Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                          Document     Page 1 of 12
Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                          Document     Page 2 of 12
Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                          Document     Page 3 of 12
Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                          Document     Page 4 of 12
Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                          Document     Page 5 of 12
Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                          Document     Page 6 of 12
Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                          Document     Page 7 of 12
Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                          Document     Page 8 of 12
Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                          Document     Page 9 of 12
Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                         Document      Page 10 of 12
Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                         Document      Page 11 of 12
Case 18-13746   Doc 20   Filed 10/17/18 Entered 10/17/18 15:50:15   Desc Main
                         Document      Page 12 of 12
